Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-12, 15-20, 22-27, 29, and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 4, 9, 12, 17, 20, 24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over CATT (“CSI-RS measurement restriction for beamformed CSI-RS”, 8/2015, R1-154752) in view of Lee et al. (US 2016/0242054) (“Lee”).
For claims 1, 9, 17, and 24; CATT discloses:  method, in a radio network node, for operating a wireless device in a wireless network, wherein the wireless device is configured, by higher layer signaling (Section 2.1:  RRC configures N subsets of restricted CSI-RS subframes. Each subset corresponds to a number of subframes carrying CSI-RS (within the configured CSI-RS resource), whereas the {number, location} of the nth subset (1<=n<=N) is configured by higher layer), the method comprising:  transmitting a first indication to the wireless device, with lower layer signaling, the first indication indicating that a second MR configuration for measuring and reporting CSI is to be used for measuring and reporting CSI instead of the first MR configuration (Section 2.1:  Dynamic signalling is then used to indicate which subset of subframes can be used for CSI measurement), which wherein the second MR configuration is selected from a predetermined set of MR configurations agreed upon by the radio network node and the wireless device (Section 2.1:  Dynamic signalling is then used to indicate which subset of subframes can be used for CSI measurement) and wherein each of the MR configurations defines restrictions in time over which the wireless device performs measurements (Section 2.1:  Each subset corresponds to a number of subframes carrying CSI-RS (within the configured CSI-RS resource)) on non-zero power (NZP) CSI reference signal (CSI-RS) resources (Section 2.1:  RRC configures N subsets of restricted CSI-RS subframes).
CATT does not expressly disclose, but Lee from similar fields of endeavor teaches:  wherein the wireless device is configured, by higher layer signaling, with a first measurement restriction (MR) configuration for measuring and reporting Channel State assume that an RRC signal is used for the (re)configuration of the specific channel state estimation process (and/or restricted CSI measurement) and an MAC signal (or a physical channel (PHY) signal) is used for the dynamic (re)change of the radio resource usage).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement signaling as described by Lee in the dynamic CSI measurement signaling as described by CATT.  The motivation is to improve signaling overhead.
For claims 4, 12, 20, and 27; CATT discloses:  transmitting a second indication to the wireless device, with lower layer signaling, the second indication indicating an end of a period for using the second MR configuration for measuring and reporting CSI, instead of the first MR configuration (Section 2.1:  Dynamic signalling is then used to indicate which subset of subframes can be used for CSI measurement). 

Claims 7, 8, 15, 16, 22, 23, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over CATT in view of Lee as applied to claim 1 above, and further in view of Nam et al. (US 2014/0126402) ("Nam").
For claims 7, 15, 22, and 29; CATT discloses the subject matter in claim 1 as described above in the office action.
CATT does not expressly disclose, but Nam from similar fields of endeavor teaches:  the second MR configuration for measuring and reporting CSI comprises no measurement restrictions (paragraph 62, 89:  whether to perform subband-based interference measurements or not is specifically signaled by an eNB).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement 
For claims 8, 16, 23, and 30; CATT discloses the subject matter in claim 1 as described above in the office action.
CATT does not expressly disclose, but Nam from similar fields of endeavor teaches:  receiving, from the wireless device, a CSI report based on the second MR configuration for measuring and reporting CSI (paragraph 51:  each UE may be configured to feedback estimated precoding matrix information (PMI), channel quality information (CQI) and rank information (RI), by receiving and processing the CSI-RS. Further, in Release-11, a new type of reference resources, namely CSI-IM resources, are introduced for interference measurements. With one or more interference measurement resources (e.g., CSI-IM) supported for CoMP, CSI measurement is based on both a CSI-RS resource and a CSI-IM resource).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement signaling as described by Nam in the dynamic CSI measurement signaling as described by CATT.  The motivation is to improve measurement feedback.

Claims 2, 3, 10, 11, 18, 19, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over CATT in view of Lee as applied to claim 1 above, and further in view of Park et al. (US 2018/0248607) (Prov. 62/207946) (“Park”).
For claims 2, 10, 18, and 25; CATT discloses the subject matter in claim 1 as described above in the office action.
CATT does not expressly disclose, but Park from similar fields of endeavor teaches:  the first indication indicates that the second MR configuration for measuring and reporting CSI is to be used for a predetermined time period, instead of the first MR channel measurement restriction indication may be independently set per NZP CSI-RS resource set for the UE. In this case, the UE may set a measurement window in a single instance or a preset short window period only for specific NZP CSI-RS resource(s) to which the indication is applied. In addition, the UE may independently perform "one-shot measurement" of CSI (PMI/RI/CQI) corresponding thereto in the corresponding measurement subframe and report the CSI to the eNB).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the CSI-IM timing as described by Park in the dynamic CSI-IM measurement signaling as described by CATT.  The motivation is to improve CSI interference measurement in an unstable channel.
For claims 3, 11, 19, and 26; CATT discloses the subject matter in claim 2 as described above in the office action.
CATT does not expressly disclose, but Park from similar fields of endeavor teaches:  the predetermined time period ends after a configurable time (page 21-22:  channel measurement restriction indication may be independently set per NZP CSI-RS resource set for the UE. In this case, the UE may set a measurement window in a single instance or a preset short window period only for specific NZP CSI-RS resource(s) to which the indication is applied. In addition, the UE may independently perform "one-shot measurement" of CSI (PMI/RI/CQI) corresponding thereto in the corresponding measurement subframe and report the CSI to the eNB).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the CSI-IM timing as described by Park in the dynamic CSI-IM measurement signaling as described by CATT.  The motivation is to improve CSI interference measurement in an unstable channel.
Conclusion
Kwon et al. (US 2013/0294351); Kwon discloses CSI measurement restrictions performed dynamically which is pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466